Citation Nr: 1750744	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for asthma, to include as a chronic qualifying disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is associated with the claims file.

In October 2015, the Board issued a decision denying entitlement to service connection for asthma.  The Veteran appealed the Board's October 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR), vacating that portion of the October 2015 Board decision which denied service connection for asthma, and remanding the issue to the Board for compliance with the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Board remanded the Veteran's claim to the RO in order to obtain a VA examination addressing the existence and etiology of the Veteran's respiratory symptoms.  Although a VA opinion was obtained in May 2017, the opinions provided are inadequate in several respects.

First, the Board requested an opinion as to whether the Veteran's asthma is directly related to his active duty service.  The Board noted that the service treatment records reflect complaints of and treatment for dry cough and shortness of breath in June 1989.  At that time, the Veteran was prescribed an Alupent inhaler.  The Board also noted that the Veteran provided testimony in June 2015 that his asthma symptoms started during service and have been continuous since service discharge.  The Board observed that the Veteran's testimony of events occurring during combat were presumed to be true when consistent with the time, place, and circumstances of service, and that the Veteran had been awarded a Combat Action Ribbon for his service.  38 U.S.C.A. § 1154(b) (West 2014).

The May 2017 VA examination reflects a diagnosis of asthma.  The VA examiner opined that the Veteran's current asthma was not related to his active duty service because 

with no objective clinical evidence that the single treatment for 'shortness of breath and dry cough' treated with a prescription of Alupent was the first manifestation of asthma during service because according to a review of recent relevant medical research . . . symptoms of shortness of breath and dry cough are also symptoms of a number of other respiratory diseases affecting both the upper and lower respiratory tracts . . . .

The examiner cited "relevant medical research by the Mayo Clinic and 'UpToDate.com'" to support the conclusion that the Veteran's reported symptoms could have been caused by other respiratory disorders.  However, the examiner did not explain why the Veteran's in-service symptoms were not an early manifestation of his asthma, particularly in light of the fact that he has not been diagnosed with any of the other "respiratory diseases" cited in the medical literature as a possible cause of his symptoms, and he has been diagnosed with asthma which is also known as a cause of his symptoms.  Further, the VA examiner did not address the Veteran's lay testimony describing his symptoms during service and their continuity after service in the rationale provided, which was specifically requested by the Board.  The examiner also stated that the evidence in the service treatment records showing a "possible" diagnosis of bronchitis versus upper respiratory infection was not a diagnosis of bronchitis or upper respiratory infection because "[f]or the purposes of Compensation and Pension a diagnoses [sic] is determined on an 'as likely as not' basis, not merely within the realm of possibility."  While it may be true that a "possible" diagnosis is not an actual diagnosis, the VA examiner's statement is inaccurate, as a diagnosis is not made on an "as likely as not basis."  The "at least as likely as not" standard is a legal standard used to determine the likelihood that a diagnosed disorder is related to the Veteran's active duty service or to a service-connected disability.  Diagnoses are rendered based upon the physician's medical knowledge and assessment.  Further, the Court has held that the absence of evidence of a diagnosis in the service treatment records may not be solely relied upon by an examiner in providing a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Based on the Veteran's qualifying service in the Southwest Asia Theater of Operations during the Persian Gulf War, the Board's May 2017 Remand also requested that the VA examiner provide an opinion as to whether the Veteran's respiratory symptoms may be a qualifying chronic disability pursuant to 38 C.F.R. § 3.317.  

The May 2017 VA examiner's only response to this question was that there was 

no objective clinical evidence [that] the Veteran's respiratory symptoms may be a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or part of a medically unexplained multisymptom illness (e.g., signs or symptoms involving the upper or lower respiratory system) based on his service because subjective complaints alone are not sufficient enough to establish the existence of a diagnosis or an undiagnosed condition.

Unfortunately, this response does not answer the Board's inquiry whatsoever.  The Veteran is competent to report symptoms capable of lay observation, such as cough, shortness of breath, wheezing, fatigue, feeling flushed, and looking red.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Additionally, the Court has held that lay evidence describing symptoms unsupported by clinical findings is sufficient to establish service connection for undiagnosed illness under 38 C.F.R. § 3.317, as long as there is no medical evidence indicating the symptoms are related to a known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

In its May 2017 Remand, the Board asked for a medical opinion as to whether the Veteran's reported respiratory symptoms were symptoms of an undiagnosed illness, a medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosed disease with a clear etiology.  The May 2017 VA examiner's response does not adequately respond to the Board's directives.

For the foregoing reasons, a new VA examination is required.  The Board requests that the new VA examination be conducted by a physician suitably qualified in respiratory or pulmonary matters.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a new VA Respiratory Examination and/or a Gulf War General Medical Examination conducted by a physician suitably qualified to assess the etiology of his respiratory symptoms.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, his service treatment records, the post-service medical evidence, and a discussion of each, the examiner must provide the following opinions:

a) Does the Veteran have a current diagnosis of a disability manifested by shortness of breath, low oxygen levels, coughing and wheezing, fatigue following exercise, or feeling flushed and looking red?

b) Are all or some of the Veteran's symptoms of shortness of breath, low oxygen levels, coughing and wheezing, fatigue following exercise, and feeling flushed and looking red manifestations of asthma?

c) If a diagnosis is rendered regarding all or some of the Veteran's symptoms, described above, is it at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder was caused by or incurred during active duty service, to include whether it first manifested during service?  

The examiner is asked to specifically address the evidence in the service treatment records dated in June 1989 showing treatment for shortness of breath and dry cough and the prescription for an Alupent inhaler as well as the Veteran's testimony regarding continuous symptoms since service. 

d) Are the Veteran's symptoms of shortness of breath, low oxygen levels, coughing and wheezing, fatigue following exercise, and felling flushed and looking red, considered both alone and in conjunction, a manifestation of:
	i) an undiagnosed illness;
	ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology;
	iii) a diagnosable chronic multisymptom illness with a partially explained etiology; or
	iv) a disease with a clear and specific etiology?

A complete rationale for all opinions must be provided.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.

2.  After completing the above actions and any additional development indicated, the RO must readjudicate the claim on appeal.  In reviewing the case, the RO must specifically address whether service-connection is warranted for a disability due to a qualifying chronic disability under 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




